Citation Nr: 0708643	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-29 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from March 1964 to March 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing is associated with the claims file.  

In an October 2006 statement (VA Form 9), prior to the 
promulgation of a decision in this appeal, the veteran 
informed the Board that he was withdrawing the claims of 
entitlement to an initial rating higher than 20 percent for 
peripheral neuropathy of the right lower extremity, 
entitlement to an initial rating higher than 20 percent for 
peripheral neuropathy of the left lower extremity, 
entitlement to an initial rating higher than 10 percent for 
peripheral neuropathy of the right upper extremity and 
entitlement to an initial rating higher than 10 percent for 
peripheral neuropathy of the left upper extremity.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2006).  
Thus, these issues are no longer a part of the current 
appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires the use of insulin and a restricted diet, but there 
is no medical evidence that the disability necessitates the 
regulation of the veteran's activities.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's diabetes mellitus so as 
to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 
7913 (2006).  

2.  The criteria for referral for consideration of the 
veteran's diabetes mellitus on an extraschedular basis have 
not been met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA satisfied the notification requirements of 
the VCAA by means of a letter issued by the RO to the veteran 
in April 2005.  By way of that letter, the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claim of entitlement to an increased rating 
for diabetes mellitus; and thus informed the veteran of the 
information and evidence not of record that was needed to 
substantiate his claim for a higher initial rating for that 
disability.  VA has also informed the veteran of the types of 
evidence necessary to establish such a claim, the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and a report of VA examination addressing the 
severity of the service-connected disability - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, DC 7913.

Diagnostic Code 7913 provides the following levels of 
disability.

100 %  Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 %  Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 %  Requiring insulin, restricted diet, and regulation of 
activities;

20 %  Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.

Analysis

In a September 2002 rating decision, service connection was 
granted for diabetes mellitus, evaluated as 20 percent 
disabling.  The award was based on the Agent Orange 
presumptions stemming from the veteran's Vietnam service, see 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 and 3.309, as well as 
evidence showing that the veteran took 10 units of NPH 
insulin at bedtime and was on a restricted diet for diabetes.

The Board notes that the veteran has a number of service-
connected disabilities that are considered secondary to his 
service-connected diabetes mellitus.  These disabilities 
include peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right upper extremity, and peripheral 
neuropathy of the left upper extremity.  

The veteran's diabetes mellitus is currently rated as 20 
percent disabling.  In order for the next higher 40 percent 
rating to be warranted, the evidence would have to establish 
that the veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  The Court has 
observed that use of the conjunctive "and" means that all 
requirements would have to be met before reimbursement could 
be authorized.  Cf. Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).  The Board acknowledges that the medical evidence 
shows that the veteran's diabetes mellitus continues to 
require insulin and restricted diet.  The question in this 
case is whether the condition also requires regulation of 
activities.  

The veteran was afforded a VA examination in February 2004.  
At that time, he reported that he was limited in his walking 
because of significant neuropathy affecting both lower 
extremities.  He denied any significant change in his energy 
level recently, although he had a significant limitation in 
his walking more because of neuropathic symptoms rather than 
because of fatigue.  

The veteran also denied that his activities were restricted 
due to his diabetes mellitus during his May 2006 hearing.  
Regarding this subject, the veteran's specific testimony went 
as follows:

Q.  Has the doctor recommended that you 
try to exercise?

A.  He suggested I exercise as much as I 
can.  But with my neuropathy so bad, it's 
hard for me to exercise.  I can't stand 
and exercise.  I can't sit and exercise 
because I can only sit for 15, 20 
minutes.  

It is clear from the evidence, including the veteran's own 
testimony that his activities are not restricted due to his 
diabetes mellitus, but due to his service-connected 
peripheral neuropathy.  The Board points out, however, that 
the veteran is not entitled to be compensated for similar 
symptoms under different Diagnostic Codes, as this would 
result in prohibited pyramiding.  38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  There is no evidence that 
the veteran's activities are restricted because of his 
diabetes mellitus.

Since all three requirements for a 40 percent rating are not 
met, the statutory requirements are not met or nearly 
approximated, and a higher disability rating is not 
warranted.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  The Board observes 
in passing that the even more stringent requirements for 
disability ratings in excess of 40 percent are obviously also 
not met.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the July 2005 Supplemental Statement of the Case, the RO 
specifically determined that the veteran's service-connected 
condition did not warrant referral for extra-schedular 
consideration.  The Board will therefore address the 
possibility of the assignment of an extraschedular rating.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record does not show any 
periods of hospitalization for treatment of the veteran's 
service-connected diabetes.  There is no evidence of an 
unusual clinical picture.

There is also no evidence of marked interference with 
employment due to the diabetes mellitus.  Any interference 
with employment is adequately reflected in the current 20 
percent evaluation assigned.  As the Board has noted above, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Moreover, as discussed elsewhere 
in this decision, numerous complications of the veteran's 
service-connected diabetes mellitus have been assigned 
separate disability ratings.

In summary, the objective medical evidence does not support 
the proposition that the veteran's service-connected diabetes 
mellitus presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2006).  Accordingly, referral of this case for consideration 
of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased disability rating for diabetes 
mellitus is denied.


REMAND

Entitlement to service connection for PTSD.  

According to 38 C.F.R. § 3.304(f) (2006), service connection 
for PTSD requires:  (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).
If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran's service personnel records show he served in 
Vietnam from August 30, 1966 to March 5, 1967 and was 
assigned to the "HHT 3d Sqdn 11th Cav Regt" (Headquarters 
and Headquarters Troop, 3rd Squadron, 11th Armored Cavalry 
Regiment).  His military occupational specialty was general 
supply specialist.  The veteran contends that his unit was 
attacked while he was stationed at "Swan Loc."  See 
statement attached to Notice of Disagreement (VA Form 21-
4138) filed in February 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on an air base 
where his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced the attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997), wherein the Court held that a 
veteran need not corroborate every detail of his account of 
his personal participation in an attack.

Given the Court's judicial rulings in Pentecost and Suozzi, 
the AMC should ask the U.S. Army and Joint Services Records 
Research Center (JSRRC) to attempt to verify whether the 
veteran's unit came under enemy fire during the period he was 
assigned to the unit, as confirmed by his service personnel 
records.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Obtain any and all unit reports, 
morning reports, lessons learned and 
operating reports for Headquarters and 
Headquarters Troop, 3rd Squadron, 11th 
Armored Cavalry Regiment for the period 
August 1966 to March 1967.  [This is an 
attempt to confirm the alleged enemy 
fire.]  Complete any and all follow-up 
actions necessary as directed by the 
National Personnel Records Center or 
service department.

2.  Prepare a letter asking the JSRRC 
to provide any available information 
that might corroborate the veteran's 
claimed stressor in service.  In 
particular, any reports documenting 
that his unit (Headquarters and 
Headquarters Troop, 3rd Squadron, 11th 
Armored Cavalry Regiment) was exposed 
to shelling or mortar attacks in 
Vietnam during the period August 1966 
to March 1967.  The RO should include 
copies of personnel records showing the 
veteran's service dates, duties, and 
units of assignment, etc.

3.  After that, if it is determined the 
record establishes the existence of a 
stressor or stressors related to 
military service, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD as a consequence.  The examiner 
should indicate whether the veteran 
satisfies the DSM-IV criteria for a 
diagnosis of PTSD and, if he does, 
render a medical opinion as to whether 
it is at least as likely as not (i.e., 
50 percent or greater probability) that 
the diagnosed PTSD is a result of the 
established stressors in service.  
(Note: only the stressors that 
are independently verified can serve as 
grounds for the diagnosis of PTSD).

4.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


